Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 12/11/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Priority
4. 	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies or papers required by 37 CFR 1.55.  

Claim Objections
5.	Claim 3 is objected to because of the following informalities: Lines 2-3 state “plurality memory devices” and should be replaced with “plurality of memory devices”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "store raw data" in Line 2 and should be replaced with “store a raw data”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "command data" in Lines 2-3 and should be replaced with “a command data”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "store machine learning data" in Line 4 and should be replaced with “store a machine learning data”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "location data" in Line 5 and should be replaced with “a location data”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-12 are rejected based on their dependency of claim 1.

Claim 13 recites the limitation "machine learning data" in Lines 3-4 and should be replaced with “a machine learning data”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation " raw data" in Line 4 and should be replaced with “a raw data”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 14-20 are rejected based on their dependency of claim 13.

Allowable Subject Matter
8.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “a machine learning logic circuit configured to generate the machine learning data through the machine learning of the raw data according to a pre-programmed machine learning logic; and a machine learning controller configured to read the raw data from the data storage circuit based on the command data, transmit the read raw data to the machine learning logic circuit, and write the machine learning data and the location data in the data storage circuit”, in combination with other recited limitations in independent claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “a machine learning device configured to generate machine learning data by performing machine learning of raw data received together with a write command from the host device according to a pre-programmed machine learning logic, and transmit the machine learning data to the host device upon receiving a read command from the host device, wherein the machine learning device includes a plurality of chip pins through which the machine learning device is connectable to a computer motherboard”, in combination with other recited limitations in independent claim 13.
		Claims 2-12 and 14-20 would be allowable based on their dependencies of claims 1 and 13.

Related Prior Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Bleiweiss et al. (US Pub. No. 22019/0205737 A1 hereinafter “Bleiweiss”) discloses facilitating acceleration of machine learning operations and performing compute operations for the neural network.
		b. Choi et al. (US Pub. No. 2017/0169358 hereinafter “Choi”) discloses a storage is configured to store local data and a first set of machine learning instructions, and a processor is configured to perform machine learning on the local data using the first set of machine learning instructions and generate or update a machine learning model after performing the machine learning on the local data.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c). 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 2707754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Dayton Lewis-Taylor/ 
Examiner, Art Unit 2181